           Case 1:16-cv-09819-AKH Document 243
                                           242 Filed 01/19/21
                                                     01/14/21 Page 1 of 1

                                      Robert N. Holtzman                1177 Avenue of the Americas
                                      Partner                           New York, NY 10036
                                      T 212.715.9513                    T 212.715.9100
                                      F 212.715.8035                    F 212.715.8000
                                      rholtzman@kramerlevin.com



January 14, 2021
                                                      The extension of time is granted. The
VIA ECF                                               conference scheduled for January 26, 2021, is
                                                      hereby adjourned to February 26, 2021, at 10:30
Hon. Alvin K. Hellerstein                             a.m.
United States District Judge
Southern District of New York                         So ordered,
500 Pearl Street                                      /s/ Hon. Alvin K. Hellerstein
New York, New York 10007-1312                         Jan. 19, 2021

Re:      Craig Franklin v. Stephen Waters, et al.
         Civil Case No. 16 Civ. 9819 (AHK)

Dear Judge Hellerstein:

We represent defendants Compass Advisers Group LLC, Compass Partners Advisors, LLP, and
Stephen Waters in the above-captioned matter. We submit this letter, with the consent of James
Halter, Esq., counsel for plaintiff Craig Franklin, pursuant to Rule 1(D) of Your Honor’s
Individual Rules of Practice, to request on behalf of all parties (a) a 30-day extension of the time
to file pretrial submissions (which would result in a new due date of February 22, 2021),
including a joint pretrial order and other filings pursuant to Rule 3 of Your Honor’s Individual
Rules, and (b) an adjournment of the Final Pretrial Conference currently scheduled on January
26, 2021 to a date convenient for the Court approximately 30 days following the original date.

The parties make this joint request for adjournment of the aforementioned deadline and
conference because the parties have made significant progress towards settlement and the parties
would like to focus on attempting to resolve the remaining settlement issues. The parties will
finalize the joint pretrial order promptly should they fail to do so.

Pursuant to the Court’s Order dated November 13, 2020, the parties’ pretrial submissions
currently are due on January 21, 2021 and the Final Pretrial Conference is scheduled on January
26, 2021 at 10:30 am. This is the first request for an extension of the deadline and adjournment
of the conference.

We thank the Court for its consideration.

                                                                  Respectfully,


                                                                  Robert N. Holtzman

cc:      Counsel of Record (by ECF and e-mail)



KRAMER LEVIN NAFTALIS & FRANKEL LLP
